Black, J.
There are in the record before us in this case a number of irregularities, of which we will notice only a portion, enough for the disposal of the ease.
The plaintiff was George W. McLaughlin, who by his complaint sought the cancelation of a mortgage on his real estate, executed by him and his wife, Clara McLaughlin, to the appellee, and to recover a penalty for the failure of the appellee to enter satisfaction upon the record of the mortgage. The appellee filed a cross-complaint against the plaintiff and his wife and others, seeking therein the foreclosure of the mortgage. To this pleading the plaintiff and his wife severally demurred for want of sufficient facts. The court having overruled the demurrer, the plaintiff alone excepted to the ruling. The plaintiff alone answered the cross^complaint, and the plaintiff alone moved for a new trial. George W. McLaughlin and Clara McLaughlin jointly assigned as errors the overruling of the demurrer to the “plaintiff’s” cross-complaint and the over*138ruling of the plaintiff’s motion for a new trial. Treating the word, “plaintiff’s” as used in designating the cross-complaint in the .assignment of errors as a clerical mistake, it is manifest that neither of the rulings assigned as errors can he made available as such by the plaintiff and his wife jointly.
Judgment affirmed.